Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-3, 5, 7, 9, and 10 are pending.  
Applicant's election with traverse of Group I, claims 1-3, over the phone on 6/14/2022 is acknowledged.  The traversal is on the ground(s) that amended Groups I-III shared the same technical feature.  This is not found persuasive because Group IV does not teach an extract of exhausted Vetiver root as Groups I-III do, thus Groups I-IV, therefore, there is no special technical feature in the application, and thus lack of unity of invention exists.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 7, 9, and 10 are withdrawn.
Claims 1-3 are examined on the merits.

Specification Objection
The disclosure is objected to because of the following informalities: Applicant failed to describe the brief description of the figure or figures of the drawing. 
Appropriate correction is required.


Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-3 is/are directed to a cosmetic composition comprising a carrier and at least one active cosmetic ingredient, wherein the at least one active cosmetic ingredient comprises a Vetiver root extract, wherein the at least one active cosmetic ingredient comprises an extract of exhausted Vetiver root, wherein the exhausted Vetiver root has previously been processed by steam distillation.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an extract of exhausted Vetiver root, because there is no indication that extraction has caused the components of an extract of exhausted Vetiver root that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Vetiver root.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims. 
Regarding claims 1-3, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
             
Regarding claims 1-3, a cosmetic composition does not result in a markedly different characteristic because plant harvest and plant extraction already encompasses contact with human skin.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kadarohman et al (Kadarohman et al, Biolarvicidal of Vetiver Oil and Ethanol Extract of Vetiver Root Distillation Waste (Vetiveria zizanoides) Effectiveness toward Aedes aegypti, Culex sp., and Anopheles sundaicus Journal of essential oil-bearing plants (2013), pp. 749-762), in view of MIYAMOTO et al (JP 2011236174 A). 
	            
	            Kadarohman et al teach this study investigated biolarvicidal of vetiver oil and ethanol extract of vetiver root distillation waste (Vetiveria zizanoides) effectiveness toward the Larvae of Aedes aegypti, Culex sp., and Anopheles sundaicus. Phytochemical screening and chemical compounds analysis by GC-MS were also performed. Terpenoids, flavonoids, and saponins had been found in ethanol extract of vetiver root distilling waste and terpenoids, steroids, flavonoids and saponins had also been discovered in vetiver oil (see Abstract). 
            Kadarohman et al teach Vetiver oil is a special commodity from Indonesia and has the potential as bioinsecticides. A large number of vetiver oil (Vetiveria zizanoides) have been reported to have bioinsecticides 8-12. However, using vetiver oil for perfume, cosmetic industries, aromatheraphy, etc is better than using it for bioinsecticides because it has high economy value (page 750, 1st column, last paragraph).
           Kadarohman et al teach flavonoids (thus at least one active cosmetic ingredient) had shown to have antibacterial, anti-inflammatory, anti-allergic, antimutagenic, antiviral, antineoplastic, antithrombotic and vasodilatory activity. The potent antioxidant activity of flavonoids their ability to scavenge hydroxyl radicals, superoxide anions and lipid peroxy radicals may be the most important function of flavonoids (page 760, 1st column, last paragraph).
            Kadarohman et al do not explicitly teach a cosmetic composition comprising a carrier and at least one active cosmetic ingredient comprising the exhausted vetiver root has previously been processed by steam distillation.  
           MIYAMOTO et al teach to provide a cosmetic containing a powder of a vetiver that exhibits multiple effects such as prevention of body odor including elderly people body odor, control of insects, and the like by ordinary actions such as bathing, face washing, shampoo, makeup and the like. SOLUTION: The cosmetic comprises a dried powder of a root of a vetiver. The cosmetic prevents body odor including elderly people body odor or damages from a harmful insect. The cosmetic is applied to a detergent for a house pet to prevent odor of the house pet. The cosmetic prevents a harmful insect which damages a house pet (see Abstract). MIYAMOTO et al teach Wash vetiver roots with water and dry in the sun for 1-2 days. Steam distillation is performed with a vapor pressure of 4 to 5 atmospheres. Steam distillation for a predetermined time (for example, 12 to 30 hours) is performed (see Description). MIYAMOTO et al teach this method for producing a cosmetic comprises mixing the powder with at least one of a soap, a liquid soap, a bathing agent, a cosmetic for bathing, a facial cosmetic, a shampoo, a cleaning powder, a deodorant cosmetic, a skin cream (thus a skin care composition comprising a carrier), a skin cosmetic, an insect cream, an insect cosmetic, a pet cosmetic, a pet cleaning powder and an emulsion (see claim 7).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the exhausted vetiver root has previously been processed by distillation in a cosmetic composition because Kadarohman et al teach flavonoids, etc. had been found in ethanol extract of vetiver root distilling waste and flavonoids etc. had also been discovered in vetiver oil; the potent antioxidant activity of flavonoids their ability to scavenge hydroxyl radicals, superoxide anions and lipid peroxy radicals; and using vetiver oil for perfume, cosmetic industries, aromatheraphy, etc. is well-known in the art. Therefore, one of the ordinary skill in the art would have used flavonoids obtained from the exhausted vetiver root has previously been processed by distillation in a cosmetic industry for skin care purpose (thus claim 2 is met) since flavonoids have potent antioxidant activity.
           It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use steam distillation from MIYAMOTO et al into Kadarohman et al since MIYAMOTO et al teach steam distillation of vetiver roots for cosmetic use.  Since both of the references teach vetiver roots by distillation preventing damages from a harmful insect, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
          Regarding an aqueous extract of vetiver root in claim 3, since water and ethanol are used interchangeably in the art as extraction solvents, determining an appropriate solvent [pure ethanol or a mixture of ethanol/water (thus aqueous)] is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655